Citation Nr: 1714767	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-21 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for monoclonal gammopathy, to include monoclonal gammopathy of undetermined significance (MGUS) and Waldenström macroglobulinemia, including as secondary to herbicide exposure.

2. Entitlement to service connection for bilateral ataxia and peripheral neuropathy, including as secondary to herbicide exposure and to monoclonal gammopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

As the record reflects potentially conflicting diagnoses of MGUS and Waldenström macroglobulinemia, the Board has recharacterized the claim more generally as a monoclonal gammopathy as reflected above.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran is reminded that although VA has an obligation to provide an adequate examination and opinion, the Veteran can always submit opinions from his own physician, especially if the Veteran disagrees with the opinions of the VA examiner.  The Board evaluates all of the evidence of record when considering a claim.  Opinions that review the entire available history, provide the criteria used to diagnose a condition, and explain the rationale for a given etiological opinion are typically given more weight than opinions that merely state an ultimate conclusion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran was afforded VA examinations in May 2016; however, these examinations were inadequate.  First, for monoclonal gammopathy, the examiner opined that the Veteran had MGUS and not Waldenström macroglobulinemia.  The examiner did not, however, provide an etiology for the diagnosed MGUS, including whether it was at least as likely as not related to the Veteran's herbicide agent exposure.  The evidence has established that the Veteran was exposed to herbicide agents, and there is at least some evidence that herbicide agents may be connected to MGUS.  See, e.g., "Agent Orange Exposure and Monoclonal Gammopathy of Undetermined Significance: An Operation Ranch Hand Veteran Cohort Study" JAMA Oncol. 2015 Nov;1(8):1061-8. doi: 10.1001/jamaoncol.2015.2938, abstract available at https://www.ncbi.nlm.nih.gov/pubmed/26335650.  Accordingly, a direct etiological opinion is required. 

With respect to the Veteran's neuropathy and ataxia, the examiner's opinion was contradictory.  The examiner stated at first that the Veteran did not have a peripheral nerve condition or a peripheral neuropathy, but then identified nerves affected with incomplete paralysis and reported EMG findings indicating "mild neuropathy of lower extremities."  This contradiction must be resolved.  In addition, the examiner did not explain whether the neuropathy, if the Veteran had neuropathy, was early onset or some other type of neuropathy.  The distinction is important as early onset peripheral neuropathy may be presumptively service connected for herbicide-exposed veterans.  Nor did the examiner address direct service connection, including whether the Veteran's disability resulted from exposure to herbicide agents.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's electronic claim folder, including a copy of this remand, to an appropriate medical professional for a supplemental opinion addressing the following:

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's diagnosed monoclonal gammopathy was caused by, related to, or otherwise etiologically the result of the Veteran's active service, to include exposure to herbicide agents?  The examiner shall presume the Veteran was exposed to herbicide agents during active service.  The examiner should explain the applicability of "Agent Orange Exposure and Monoclonal Gammopathy of Undetermined Significance: An Operation Ranch Hand Veteran Cohort Study" JAMA Oncol. 2015 Nov;1(8):1061-8. doi: 10.1001/jamaoncol.2015.2938, abstract available at https://www.ncbi.nlm.nih.gov/pubmed/26335650 to the Veteran's case.

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2.  Forward the Veteran's electronic claim folder, including a copy of this remand, to an appropriate medical professional for a supplemental opinion addressing the following:

(a) Identify any and all conditions of the lower extremity nerves from which the Veteran suffers.  The medical professional may, at his or her discretion, request to reexamine the Veteran.  If neuropathy is diagnosed, the medical professional shall specify whether the neuropathy is early onset peripheral neuropathy.

(b) For each condition identified in (a), is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's disability was caused by, related to, or otherwise etiologically the result of the Veteran's active service, to include exposure to herbicide agents?  The examiner shall presume the Veteran was exposed to herbicide agents during active service.

(c) For each condition identified in (a) for which a negative answer was reached in (b), is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's disability was caused by, aggravated by (i.e. permanently worsened by), related to, or otherwise etiologically the result of the Veteran's monoclonal gammopathy?

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

